Case 1:19-cv-01642-RGA-CJB Document 216 Filed 02/11/21 Page 1 of 2 PageID #: 6059




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

   SYSMEX CORPORATION and SYSMEX                      )
   AMERICA, INC.,                                     )
                                                      )       C.A. No. 19-1642-RGA-CJB
                     Plaintiffs,                      )
                                                      )
   v.                                                 )       JURY TRIAL DEMANDED
                                                      )
   BECKMAN COULTER, INC.,                             )
                                                      )
                     Defendant.                       )

        PLAINTIFFS’ PROPOSED STIPULATION AND ORDER REGARDING CASE
                                 DEADLINES

           IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto,

  through their undersigned counsel and consistent with the Court’s direction on the February 8,

  2021 discovery teleconference, that the following deadlines in the Scheduling Order (D.I. 29) are

  extended as follows:

                   Event                       Current Deadline             Extended Deadline

   Completion of fact discovery            February 5, 2021             April 9, 2021: only for
                                                                        outstanding depositions
                                                                        properly served before the
                                                                        original February 5, 2021
                                                                        discovery cutoff date and for
                                                                        the parties to complete review
                                                                        of source code. No new
                                                                        discovery requests may be
                                                                        served.
   Final infringement contentions          February 12, 2021            April 16, 2021
   Final invalidity contentions            March 5, 2021                May 7, 2021
   Expert reports (burden of proof)        March 26, 2021               May 28, 2021
   Expert reports (Rebuttal)               April 16, 2021               June 18, 2021
   Expert reports (reply)                  May 7, 2021                  July 9, 2021
   Expert deposition deadline              May 28, 2021                 July 30, 2021
   Dispositive and Daubert                 June 25, 2021                August 27, 2021
   motions
   Dispositive and Daubert motion          July 16, 2021                September 20, 2021
   responses



  Error! Unknown document property name.
Case 1:19-cv-01642-RGA-CJB Document 216 Filed 02/11/21 Page 2 of 2 PageID #: 6060




   Dispositive and Daubert motion          July 30, 2021                  October 4, 2021
   replies
   Dispositive and Daubert motion          August 13, 2021                October 15, 2021 at 10:00 am
   hearing
   Pretrial conference                     November 19, 2021(9:00         February 4, 2022 at 9:00 am
                                           am)
   Trial                                   December 6, 2021 (9:30         February 14, 2022 at 9:00 am
                                           am)


           No other deadlines are changed by this Stipulation.




   /s/                                                     /s/
   Kelly E. Farnan (#4395)                                 Melanie K. Sharp (#2501)
   Renée Mosley Delcollo (#6442)                           James L. Higgins (#5021)
   Richards, Layton & Finger, P.A.                         Steven W. Lee (#6676)
   One Rodney Square                                       Young Conaway Stargatt & Taylor, LLP
   920 N. King Street                                      1000 North King Street
   Wilmington, DE 19801                                    Wilmington, DE 19801
   (302) 651-7700                                          (302) 571-6600
   farnan@rlf.com                                          msharp@ycst.com
   delcollo@rlf.com                                        jhiggins@ycst.com
                                                           slee@ycst.com
   Attorneys for Plaintiffs
                                                           Attorneys for Defendant



  Dated: February 10, 2021


                            11th day of February, 2021.
           SO ORDERED this _____

                                                       ______________________________________
                                                       UNITED STATES MAGISTRATE JUDGE




  Error! Unknown document property name.
